--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.31

--------------------------------------------------------------------------------


CONTINUING AND UNCONDITIONAL GUARANTY


This Continuing and Unconditional Guaranty (“Guaranty”) is made as of August 18,
2009, by Coppal Research, Inc. a Utah corporation (“Guarantor”), in favor of
U.S. Bank National Association, as administrative agent (in such capacity,
together with its successors, the “Agent”) for the Lenders (as defined in the
Loan Agreement referred to below) and in favor of each of the Lenders.


1. Schiff Nutrition Group, Inc., a Utah corporation (“Borrower”), has entered
into a Loan Agreement (the “Loan Agreement”) dated August 18, 2009 with the
Agent and the “Lenders” from time to time party thereto, pursuant to which the
Lenders, subject to the terms and conditions contained therein, are to make
available to Borrower credit in the aggregate principal amount of the Revolving
Credit Commitments.
 
2. Capitalized terms in this Guaranty not otherwise defined shall have the
meanings given in the Loan Agreement.
 
3. For good and valuable consideration, Guarantor hereby, jointly and severally,
absolutely and unconditionally, guarantees and promises to pay to the Agent and
to the Lenders or to their respective order, on demand, any and all of the
Borrower’s Obligations.  If Borrower does not pay any amount or perform
Borrower’s Obligations in strict accordance with the Transaction Documents,
Guarantor shall immediately pay all amounts due thereunder (including, without
limitation, all principal, interest, indemnifications, reimbursements, and fees)
and otherwise to proceed to complete the same and satisfy all of Borrower’s
Obligations under the Transaction Documents.
 
4. The obligations of Guarantor under this Guaranty are joint and several and
independent of the obligations of Borrower and any other Obligor, and a separate
action or actions may be brought and prosecuted by the Agent or the Lenders
against Guarantor whether action is brought against Borrower or any other
Obligor or whether Borrower or any other Obligor be joined in any such action or
actions.  Guarantor’s liability under this Guaranty is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of the
Transaction Documents against Borrower or any other Obligor.
 
5. It is agreed and understood by Guarantor that the Revolving Credit
Commitments and the credit to be extended under the Loan Documents were agreed
to and extended by the Lenders to Borrower or for Borrower’s account with direct
reliance by the Lenders upon this Guaranty and the obligations of Guarantor
under this Guaranty in favor of the Agent and the Lenders.  Guarantor
acknowledges that the extension of credit by the Lenders to Borrower and the
execution of this Guaranty has or will result in a receipt by Guarantor of
significant and reasonably equivalent value.
 
6. The obligations of Guarantor under this Guaranty shall not be reduced,
limited or discharged until payment and performance in full of all of the
Borrower’s Obligations.  Any payment by Guarantor to the Agent or the Lenders
shall not reduce Guarantor’s obligations under this Guaranty.  The obligations
of Guarantor under this Guaranty shall be in addition to any other obligations
that Guarantor may have to the Agent or to any of the Lenders under any other
credit agreement, including guaranties, whether such guaranties are for the
indebtedness of Borrower or any other person.
 
7. This Guaranty is a guaranty of payment and not of collection.  Guarantor
agrees that upon the occurrence of an Event of Default with respect to
Borrower’s Obligations, Agent and Lenders may, at its option, proceed directly
and at once against Guarantor to collect and recover the full amount of the
liability hereunder or any portion of such liability.  No delay or omission by
the Agent or the Lenders in exercising any right shall operate as a waiver of
such right or any other right.  Guarantor agrees to assume the complete
responsibility for being and keeping informed of the financial condition of
Borrower and all other Obligors and all other circumstances bearing upon the
risk of nonpayment of the Borrower’s Obligations, and the Agent and the Lenders
shall have no duty to advise Guarantor of information known regarding the
Borrower’s Obligations or Borrower’s or any other Obligor’s financial condition
or any other matter.
 


 
 
1

--------------------------------------------------------------------------------

 


 
8. Guarantor authorizes the Agent and the Lenders, without notice to or any
consent by Guarantor, and without affecting Guarantor’s liability under this
Guaranty, from time to time in whole or in part to: (a) alter, compromise,
renew, extend, waive, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, one or more of the Transaction Documents and the
Borrower’s Obligations, or any part thereof, or any condition precedent to an
advance under the Loan Agreement, including without limitation an increase in
the principal amount of the Borrower’s Obligations or a change or an increase in
the rate or rates of interest on the Borrower’s Obligations; (b) take and hold
Collateral for the payment of the Borrower’s Obligations, this Guaranty, or the
obligations of any other Obligor and exchange, surrender, compromise, release,
enforce, waive, fail to perfect, or deal with such Collateral in any manner the
Agent and the Lenders deem necessary, whether the Collateral was provided by
Borrower, Guarantor or any other Obligor; (c) apply the proceeds of such
Collateral (if the Agent and the Lenders choose to pursue remedies with respect
to such Collateral) and direct the order or manner of sale as the Agent and the
Lenders in their discretion may determine; (d) release or substitute any one or
more of the Obligors, including Borrower; and (e) determine how, when and what
application of payments shall be made on Borrower’s Obligations.
 
9. Guarantor represents and warrants to the Agent and the Lenders that (a) no
representations or agreements of any kind have been made to Guarantor by the
Agent or any of the Lenders that would limit, affect, or qualify the terms of
this Guaranty; (b) this Guaranty is executed at Borrower’s request as part of
Borrower’s application for credit from the Lenders; and (c) the Agent and the
Lenders have made no representation to Guarantor as to the credit-worthiness or
financial condition of Borrower.
 
10. Guarantor acknowledges that it has had the opportunity to read the Loan
Agreement and the other Transaction Documents executed in connection with this
Guaranty, and, to the extent that the Loan Agreement or the other Transaction
Documents contemplate performance by Guarantor or the adherence by Guarantor to
certain covenants or the provision to the Agent and the Lenders of certain
financial information regarding Guarantor, Guarantor hereby agrees to comply
with all such provisions.
 
11. Guarantor waives any right to require the Agent or the Lenders to (a)
proceed against Borrower or any other Obligor; (b) proceed against or exhaust
any Collateral; or (c) pursue any other remedy in the Agent’s or the Lenders’
power.  The Agent and the Lenders may, at its or their election, exercise or
decline or fail to exercise any right or remedy it may have against Borrower,
any Obligor, or any Collateral, including without limitation the right to
foreclose upon any such Collateral by judicial or nonjudicial measures, without
affecting or impairing in any way the liability of Guarantor
hereunder.  Guarantor waives any defense arising by reason of any disability or
other defense of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower under the Borrower’s Obligations.  To
the extent permitted by law, Guarantor’s liability shall not be limited or
affected by any setoff, defense or counterclaim that Borrower may have against
the Agent or the Lenders.  Guarantor waives any defense arising out of the
absence, impairment or loss of any right of reimbursement or subrogation or any
other rights against Borrower, any other Obligor, or any Collateral.  Until all
Borrower’s Obligations have been paid in full, Guarantor shall have no right of
subrogation or reimbursement, contribution or other rights against Borrower, any
other Obligor, or any Collateral.  Guarantor waives all presentments, demands
for performance, notices of nonperformance, protests, notices of protest,
notices of dishonor, and notices of acceptance of this Guaranty and of the
existence, creation, or incurring of new or additional indebtedness constituting
Borrower’s Obligations.  Guarantor expressly waives any right to exercise or
assert any suretyship defense that may be available to Guarantor under
applicable law.
 


 
 
2

--------------------------------------------------------------------------------

 
 
 
12. In addition to all rights of setoff against the deposit accounts of
Guarantor held by the Agent and each of the Lenders, and in addition to all
other Collateral granted by Guarantor, Guarantor hereby grants to the Agent and
the Lenders a security interest in all deposit accounts (as defined in Chapter
9a of the Utah Uniform Commercial Code) that Guarantor now or hereafter has with
the Agent or any of the Lenders.  Every such security interest and right of
setoff may be exercised without demand upon or notice to Guarantor.  No security
interest or right of setoff shall be deemed to have been waived by any act or
conduct on the part of Lenders, or by any neglect to exercise such right of
setoff or to enforce such security interest, or by any delay in so doing, and
every right of setoff and security interest shall continue in full force and
effect until such right of setoff or security interest is specifically waived or
released by an instrument in writing executed by Lenders.
 
13. Any indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to the Borrower’s Obligations; and such indebtedness of Borrower to
Guarantor shall be collected, enforced and received by Guarantor as trustee for
Bank and be paid over to Bank on account of the indebtedness of Borrower to Bank
but without reducing or affecting in any manner the liability of Guarantor under
the other provisions of this Guaranty.
 
14. If any of the payments of money or transfers of property made to the Agent
or the Lenders by Borrower, Guarantor, or any other Obligor, in payment of
Borrower’s Obligations should for any reason be declared to be fraudulent,
preferential or voidable within the meaning of any state or federal law relating
to fraudulent conveyances or preferential transfers, or otherwise become
voidable or recoverable under the Bankruptcy Code or any other federal or state
law, in whole or in part, for any reason (hereinafter collectively called
“Voidable Transfers”) and the Agent or any of the Lenders is required to repay
or restore any such Voidable Transfers, or any portion thereof, then, as to any
such Voidable Transfer or the amount repaid or restored (including all costs,
expenses and attorneys’ fees of the Agent and the Lenders related thereto), the
liability of Guarantor and all security interests and liens in Collateral
granted by Grantor shall automatically be revived, reinstated and restored as
though such Voidable Transfer had never been made.  This provision is
precautionary, and nothing herein is an admission by any party that any such
Voidable Transfer has occurred and all parties believe that no such Voidable
Transfer exists.
 
15. The Agent and the Lenders may assume that all directors, officers, and
agents purporting to act on behalf of Borrower in negotiating and executing the
Transaction Documents and in taking measures thereunder to incur the Borrower’s
Obligations have all corporate authority to do so.
 
16. Guarantor represents and warrants to the Agent and the Lenders that (a)
Guarantor has taken all necessary and appropriate action to authorize the
execution, delivery and performance of this Guaranty, (b) execution, delivery
and performance of this Guaranty do not conflict with or result in a breach of
or constitute a default under Guarantor’s articles of incorporation or bylaws or
other organizational documents or agreements to which it is party or by which it
is bound, and (c) this Guaranty constitutes a valid and binding obligation,
enforceable against Guarantor in accordance with its terms.
 
17. Guarantor covenants and agrees that Guarantor shall do all of the following:
(a) maintain its corporate existence, remain in good standing in its
jurisdiction of organization, (b) continue to qualify in each jurisdiction in
which the failure to so qualify could have a material adverse effect on the
financial condition, operations or business of Guarantor, (c) maintain in force
all licenses, approvals and agreements, the loss of which could have a material
adverse effect on its financial condition, operations or business, and (d)
comply with all statutes, laws, ordinances, directives, orders, and government
rules and regulations to which it is subject if non-compliance with such laws
could adversely affect the financial condition, operations or business of
Guarantor.
 


 
 
3

--------------------------------------------------------------------------------

 




18. Guarantor jointly and severally agrees to pay all Attorneys’ Fees and other
expenses incurred by the Agent and the Lenders in the enforcement of their
respective rights hereunder, including without limitation such expenses incurred
before legal action, during the pendency of any such legal action, during the
enforcement and protection of the Agent’s and the Lenders’ rights and claims in
any bankruptcy or insolvency proceedings, and continuing to all such expenses in
connection with any appeal to higher courts arising out of any such proceedings.
 
19. Guarantor agrees and acknowledges that this Guaranty shall be binding upon
the successors and assigns of Guarantor.  At any time and from time to time such
Guarantor shall execute and deliver such further instruments and take such
further action as may reasonably be requested by Bank to effect or to affirm the
purposes of this Guaranty.
 
20. Guarantor hereby agrees and submits to the exclusive jurisdiction of the
state and Federal courts located in Salt Lake County, State of Utah, in any
action by the Agent or the Lenders to enforce, or in any other action or suit
relating to, this Guaranty.  Guarantor waives any objection which it may now or
hereafter have to such venue for any suit, action or proceeding arising out of
or relating to the enforcement of this Guaranty, including any assertion that
any such designated courts is an inconvenient forum.
 
21. GUARANTOR HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
PRESENT OR FUTURE CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
GUARNTY OR ANY TRANSACTION DOCUMENT OR RELATED TO THE DEALINGS OF THE PARTIES
THERETO.  ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY
A COURT WITHOUT A JURY.  GUARANTOR REPRESENTS THAT THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY GIVEN.
 
22. This Guaranty is assignable by the Agent and the Lenders in connection with
any assignment of Borrower’s Obligations as contemplated by the Loan Agreement,
and when so assigned, Guarantor shall be bound pursuant to this Guaranty to such
assignees.
 
23. No obligation of Guarantor under this Guaranty shall be deemed to have been
waived by any act or conduct on the part of the Agent or any of the Lenders, or
by any delay in exercising the right to collect such obligations, and every
right, power and remedy of the Agent and the Lenders shall continue in full
force and effect until any such right, power or remedy is specifically waived or
released by a written document executed by the Agent and the Lenders.
 
24. This Guaranty is intended to be an integrated agreement with respect to the
subject matter set forth herein and represents the final expression of the
parties with respect thereto and supersedes all prior agreements among the
parties with respect to the matters set forth herein.  This Guaranty may not be
modified except by written document executed by the Agent and the Lenders.  The
provisions of this Guaranty are severable, and in the event that any provision
shall be held to be invalid or enforceable, the remaining provisions shall
continue to be enforceable.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[GUARANTOR’S SIGNATURE ON NEXT PAGE]


 
 
4

--------------------------------------------------------------------------------

 


Dated as of August 18, 2009.




 
COPPAL RESEARCH, INC., a
Utah corporation





 




By:
  /s/ Joseph W. Baty        
Name:
  Joseph W. Baty        
Its:
  Executive Vice President
  and Chief Financial Officer
 






 




 
 
5

--------------------------------------------------------------------------------

 

